859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paula J. MURNER, Plaintiff-Appellant,v.Dr. TYSON;  Ms. O'Coin, Defendants-Appellees.
No. 88-1875.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court's judgment dismissing this case was entered August 11, 1988.  On August 17, 1988, the plaintiff filed a motion to set aside the judgment.  Before that motion was ruled on, plaintiff filed a notice of appeal, on August 22, 1988.


3
This court does not have jurisdiction in the appeal.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of timely Rule 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).


4
It is ORDERED that this appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.